 MONTGOMERY WARD & CO., INCORPORATED7(b) Post atits place of businessin Orlando, Florida, copies of the attached noticemarked "Appendix." iCopies of said notice, to be furnished by the Regional Direc-tor for Region 12, shall, after being duly signed by an authorized representative ofthe Respondent, be posted by it immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply therewith?i In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder".IIn the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 12, in writing, within10 days from the date of receipt of this Order, what steps the Company has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Sheet Metal Workers' Inter-national Association, AFL-CIO, as the exclusive bargaining representative ofall our employees in the appropriate unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and, if an agreement is reached, embody such understanding in a signedcontract.The appropriate unit is:All production and maintenance employees at our Orlando, Florida,plant, including sheet metal assemblers, sheet metal assemblers senior, car-penters,welders,machine operators, sheet metal mechanics, machinists,painters, jig and fixture mechanics, electrical assemblers, wiremen, materialhandlers, test technicians, maintenance technicians, stock clerks, shippingand receiving clerks, warehousemen, drivers, inspectors, and timekeepers;excluding, all other employees, including office clerical employees, profes-sional employees (including engineers), technical employees (includingelectronic technicians and draftsmen), and supervisors as defined in the Act.ORTRONIX, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa, Florida, Telephone No. 223-4623.Montgomery Ward &Co., IncorporatedandBettyA. Frese.CaseNo. 13-CA-6745.December 14,1965DECISION AND ORDEROn September 17, 1965, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respondent156 NLRB No. 5. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief.The Respondent filedcross-exceptions and a brief in support thereof and a brief in answerto the exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief in support thereof, cross-exceptions and brief in answer to exceptions and support of cross-exceptions, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]'Without necessarily agreeing that Frese'sversion of her final conversation withMcLean would not support the constructive discharge alleged,we nevertheless concludein the circumstances of this case that the record fails to establish such violation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October 20, 1964, by Betty A. Frese, the General Counsel ofthe NationalLaborRelations Board, by the Regional Directorfor Region 13, issueda complaint dated May 14, 1965,alleging that Montgomery Ward and Co.,Incor-porated, herein called the Respondent,Labor Relations Act, as amended,herein called the Act.Respondent duly filed itsanswer to said complaint denying that it had been guilty of any unfair labor practice.Pursuant to due notice,a hearing was held before Trial Examiner David Londonat Chicago,Illinois, on July 19, 1965.All parties appeared at the hearing and weregiven full opportunity to examine and cross-examine witnesses,to introduce relevantevidence,to argue orally,and to file briefs.Since the close of the hearing, briefswere received from the General Counsel and Respondent and have been fullyconsidered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent MontgomeryWard & Co.,Incorporated, is, and has been at all timesmaterial herein,a corporation duly organized and existing under andby virtue ofthe laws of the State of Illinois.At all times material herein, Respondent was, andpresentlyis,engaged in the sale and distribution of merchandise throughout theUnited Statesand many foreign countries at its various retail stores and mail-orderhouses.During the year preceding the filing of the complaint herein, Respondentsold and distributed products having a gross value in excess of $2 million,and pur-chased and received goods and materials valued in excess of$50,000 which goodsand materials were shippeddirectly toit from Statesof the United States other thanthe State of Illinois.Respondent admits, and I find, that at all times material hereinitwas, and presently is, an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act. MONTGOMERY WARD & CO., INCORPORATED9H. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, and Respondent's answer denies, that on or about Septem-ber 9, 1964, Respondent: (1) Interrogated employee Betty A. Frese concerning (a)her concerted activity in discussing wages and working conditions with her fellowemployees, (b) her circulation of a petition among employees to obtain better wagesand working conditions, and (c) her other concerted activity for the purpose ofcollective bargaining or other mutual aid or protection; (2) threatened Frese withdischarge unless she refrained from engaging in the activities described above; (3)caused Frese to terminate her employment because she engaged in protected con-certed activity for the purpose of collective bargaining or other mutual aid orprotection.Frese was employed by Respondent in its credit department at Chicago, Illinois,on August 28, 1963, as a collector of delinquent accounts and continued in thatcapacity until September 10, 1964.At the time she was hired, she was informedthemen in that department were hired at $100 per week and women at $80 perweek, but because of her long experience in that type of work she would be paid$95 per week.On June 11, 1964, the Equal Pay Act of 1963 (29 U.S.C. Sec. 206(d)) becameeffective prohibiting employers from discriminating on the basis of sex in the pay-ment of wages for equal work. Frese testified that in the middle of June 1964 shebegan and thereafter engaged in discussions with fellow employees concerning theaforementioned legislation.In order "to have the situation remedied," she filed a"petition" with the Labor Department seeking an investigation to determine whetherRespondent was in violation of the Equal Pay Act. She also obtained circulars fromthe Labor Department pertaining to that legislation and distributed them among theemployees.Among the two-thirds of the approximately 25 employees in her de-partment with whom she carried on the discussions aforementioned, the last of,which occurred on September 9, were Lillian Leors and Bernadette Baker.On the following day, September 10, 1964, as Robert McLean, Respondent'scredit manager, passed Leors' desk, the latter told him that she would like to discusssomething with him, something "he should know about ... because it was causinghard feelings among the employees."McLean invited her to his office where Leorstold him that for 2 or 3 weeks, in the ladies' room, Frese was discussing and quotingsalaries of other employees, information which Frese had stated she obtained from afriend also employed by Respondent who "could get all the confidential informationshe needed." Leors also reported to McLean that Frese "mentioned something abouta petition, ... about suing the store because the women were being underpaid, theywere not getting the same salary the men were getting for doing the same work," andthat she had asked Leors to "go with her."During the interview just described, the name of Bernadette Baker, also employedin the credit department, was interjected, and McLean asked Baker to come to hisoffice.There, McLean asked Baker if Frese had been talking to her regarding wagesof employees in the office, if Frese had mentioned anything regarding a petition forequal wages for women, and Baker replied affirmatively.McLean asked her whetherFrese had mentioned the wages of any employees in particular and was told thatshe had quoted the salaries of Rose George and Arthur Ahern. Baker also informedMcLean that Frese indicated that she got this information from "a girl friend" em-ployed by Respondent.Immediately after lunch of the same day, September 10, McLean summoned Freseto his office where he questioned her in the presence of Collection Manager RichardKopriva and Operating Manager Charles Mallehan.With regard to a portion ofthat interview, there is no substantial conflict in the testimony of the four personspresent thereat, all of whom testified with regard thereto.Based on their compositetestimony, I find that McLean asked Frese if she was "taking up a petition" and shedenied that she had asked anybody tosign a petition.When accused by McLean thatshe was quoting wages, or that she knew the salary of other employees, she deniedthe accusations except only that she admitted knowing the salary of Rose George,$107 per week, and that with respect ,to her, she obtained that information fromKopriva who had voluntarily disclosed it to her.When McLean asked her who shethought was the best collector in the department, Frese replied that she "guessed"that she was because she had, on September 4, received a commendation.McLeanchallenged her self-appraisal by asserting that she was on probation at that verymoment `%ecause of the way [she] handled a customer." Frese denied that shewas on probation but Kopriva assured McLean that she was. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the remainder of the interview there is conflict in the testimony.Frese testified that after McLean accused her of lying by her denials "about thepetition,[her] probation, and the wages of the other people," he told herthat if she did not like the wages she was getting, to "get out, and get out right now."To this, according to her own testimony, she replied, "That is fine, Mr. McLean, Iwill get out, but this office will still go under an investigation for equal wage." SheleftMcLean's office immediately thereafter and went to her desk to pick up herpersonal belongings.Accompanied by Kopriva, she went to the personnel officewhere Miss Sullivan, the person in charge, asked whether the action was to be notedas "a resignation or a termination" to which she replied: "I guess this is a termina-tion because Mr. McLean told me to get out, so I guess I am fired." She testified,however, that Kopriva expressed sharp disagreement, informed Sullivan that Fresehad resigned, and that he wanted the record of termination to so indicate.McLean denied that he told Frese to get out if she did not like the wages shewas receiving.His testimony with respect to the terminal point of the interview wasas follows: After receiving verification from Kopriva that Frese was then on pro-bation because of the way she "handled a customer,"' he told her he "thought shebetter get back to work and [he] didn't want any more customer complaints because,if [he] did, disciplinary action may have to be taken." 2According to McLean, shereplied: "You won't get a chance, Buster, I am quitting, I am leaving right now,"that she was going to sue him and Montgomery Ward for a quarter of a milliondollars,and `babbled" about the "Fair Labor" Act.He thereupon instructedKopriva to take her to the personnel office.In corroboration of McLean, both Mallehan and Kopriva testified that afterMcLean warned Frese that he would have to take some "corrective" or "further"action if she repeated the conduct which resulted in her probation, Frese announcedthat he would not get a chance to do so because she was quitting.Concluding FindingsOn the entire record I find that by McLean's interrogation of Frese whether shewas initiating or circulating a petition, Respondent violated Section 8(a) (1) of theAct.McLean had been informed by Leors that she had been asked by Frese to "gowith her" on a petition seeking "the same salary [for the women that] the men weregetting for doing the same work." It was the information concerning this activitythat prompted McLean to inquire of Baker whether Frese "had mentioned anythingto [her] regarding a petition for equal wages for the women in the office."Noclaim is made that McLean's subsequent inquiry of Frese was for the purpose ofascertaining whether she carried on her activities during workhours, or in the creditdepartment while she was engaged in her work in violation of company rules. Indeed,McLean had been expressly informed that her campaign was carried on in the rest-room, and during lunch hours.Nor was she informed that its purpose, as Respondentnow contends, was merely to ascertain the source of Frese's information concerning"other people's salaries," a subject which it deems to be confidential.On the entirerecord, I am convinced and find that having been informed of Frese's campaignto secure higher wages for Respondent's women employees, McLean was determinedto put an end to that campaign and that he pursued his inquiry of Frese for thatcoercive and restraining purpose.Respondent concedes that Section 7 of the Act guarantees Frese the right to engagein "concerted activities for the purpose of mutual aid or protection." It contends,however, that Frese was not engaged in any "concerted" activity, but only in an"isolated, individualisticactivity [having] no more relation to protected activitiesthan her action in filing an unemployment compensation claim, a threatened slandersuit, a workman's compensation claim, or any other claims she may imagine." Thereis no merit to this contention.It is well established that bringing a grievance concerning wages or working con-ditions to the attention of public authorities falls within the protection provided bySection 7 of the Act no less than the direct presentation of that grievance to theemployer.WallsManufacturing Company, Inc.,137 NLRB 1317, enfd.sub nom.International Ladies' Garment Workers' Union, AFL-CIO v. N.L.R.B.,321 F. 2d753 (C.A.D.C.);N.L.R.B. v. Moss Planing Mill Co.,206 F. 2d557,559-561 (C.A.4); Salt River Valley Water Users' Association v. N.L.R.B.,206 F. 2d 325, 328-329(C.A. 9). "A proper construction [of Section 7] is that the employees shall have1Kopriva testified that he put Frese on "30 days probation" during August 1964.2Freseadmitted that McLean told her "that if there was another complaint against[her] that [she] would be out." MONTGOMERY WARD & CO., INCORPORATED11the right to engage in concerted activities for their mutual aid or protection eventhough no union activity be involved,or collective bargainingbe contemplated."N.L.R.B. V.Phoenix MutualLifeInsurance Company,167 F. 2d 983(C.A. 7).To establish that Frese was not engaged in a concerted activity,Respondent reliesmost heavily on her admission that she did not circulate her "petition"or ask otheremployees to sign that petition.I do not attach to that admission the significanceattributed to it by Respondent.The context in which "petition"was referred to inthe -testimony3makes it clear that it had reference to the procedure necessary toinstitute the investigation by the Labor Department of Respondent's alleged violationof the Equal Pay Act. That investigation was already under way as the result of her"petition"filed with the Labor Department in mid-June 1964, and required no addi-tional signatures.In any event,the record abounds in credible evidence that Frese was otherwiseengaged in concerted activity and that McLean had knowledge thereof.Thus, Leors,though apparently unfriendly to Frese and her campaign,testified that she reportedtoMcLean that Frese had asked that she "go[along] with her," andthat she heardFrese talking to groups of employees about salaries half a dozen times during the2 or 3 weeks preceding September 10. Baker testified to the same effect.And,though Frese may have been mistaken about the date of the event, her testimony isundenied that prior to her termination she obtained and distributed copies of areference manual, prepared by the Department of Labor, pertaining,inter alia,to theEqual Pay Act, to six named employees,including Leors.Contrary to Respondent'sfurther contention,McLean's interrogation of Fresewas not a mere casual act "having no-relation to protected activities" or coerciveeffect.The"most relevant factor" in determining whether interrogation is coerciveis "whether the questions seem to seek information which the employer in good faithneeds-as when individuals are asked whether they belong to the Union so that theemployer can check the Union's claim to represent a majority,or to the contrary seemto seek information most useful for discrimination."N.L.R.B. v. Firedoor Cor-poration of America,291 F. 2d 328(C.A. 2), cert. denied 368 U.S. 921.Here, theinterrogation was conducted under such circumstances as to disclose on its face thatitwas a kind which reasonably may be expected to impede and coerce employees inthe free exercise of their statutory rights.Accordingly,the absence of independentunlawful conduct did not detract from its otherwise unlawful character.CharlotteUnion Bus Station,Inc., et al.,135 NLRB 228, 229;Mallory Plastics Company, adivision of P. R. Mallory&Co., Inc.,149 NLRB 1649.Turning now to the allegation of the complaint that Respondent"caused.Frese to terminate her employment,"I find no credible evidence in the record tosupportthat allegation.The testimony being conclusive, indeed it was admitted byFrese,that she told McLean that she was quitting her job,itwas incumbent on theGeneral Counsel to establish by a preponderance of the evidence that Respondentforced or compelled her to quit.This,the General Counsel has failed to do.Though there is a conflict in the testimony with respect to the ultimatum announcedby McLean which prompted Frese to submit her resignation,I find it unnecessary toresolve that conflict.Thus, whether McLean told Frese,as she claimed,that if shedid not like the wages she was getting she could quit,or whether,asMcLean testi-fied, he told her "to get back to work"but, if there were "more customer complaints,"disciplinary action would be taken.4Neither version compelled or required Freseto terminate her employment.Accepting Frese's version,itmust be concluded that the mere invitation to quit ifshe did not like the wages cannot,under the circumstances existing here,be sufficientto conclude that her termination was thereby forced upon her, or that she was con-structively discharged.AlexanderManufacturing Company,110NLRB 1457;Morris.Seidmon, et al., d/b/a Southwester Co.,111 NLRB 805, 823(Karl Aavik);Action Wholesale,Inc., d/b/a A. L.French Co.,145 NLRB 627.On the other hand, if it was a warning by McLean that disciplinary action wouldbe imposed if further complaints concerning her conduct were received which trig-gered her quitting,I find nothing in that warning which forced or required Frese todo so.This is especially true here where the warning was immediately precededby McLean's instructions to her that "she better get back to work."There is further evidence in the record to sustain a finding that Frese's termina-tionwas purely voluntary and had been long contemplated by her.Though shetwice denied before me that she told McVey,inRespondent'smedical department,3 See transcript of testimony,page 26.4 See footnote 2,supra. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDas early as July 24, 1964, "that she was thinking of resigning," the transcript of hertestimony at her workmen's compensation hearing on December 17, 1964, establishesthat she there testified that on July 24 she told McVey that she "was going up andresign."Though Frese sought, before me, to attribute this remark to differencesshe had with Kopriva, including her reaction to a nervous tremor of the hands withwhich Kopriva was afflicted and which made her "nervous," she testified"that wasn'tthe reason[she]walked out ... the 10th day of September," and that it was theevents of the latter date which brought about her termination.There is no merit to the General Counsel's contention that Respondent "createdan intolerable and humiliating situation for Mrs. Frese, which would have justifiedher immediate walking out if,ad arguendo,she had done so." There is no credible,probative evidence in this record that Respondent created any such "intolerableand humiliating situation."The cases relied on by the General Counsel 5 to establishthat Frese was constructively discharged are inapposite and clearly distinguishablefrom the circumstances present here.In sum, I have no hesitation in concluding that Frese voluntarily relinquished heremployment with Respondent. In arriving at that conclusion I have not onlycarefully reexamined the entire record, but have also been influenced by my observa-tion of her demeanor while testifying before me. She impressed me as an articulate,aggressive, and headstrong employee, but possessed of a temper easily aroused, atemper to which she gave hasty expression on September 10 by announcing hervoluntary termination.While Respondent may have no regrets because she is nolonger employed by it, that fact, even in light of the violation herein found, is notsufficient for me to conclude that her termination was other than voluntary.III.THE REMEDYHaving found that Respondent engaged in an unfair labor practice, I recommendthat it cease and desist therefrom and that it take certain affirmative action necessaryand designed to remedy and to remove the effect of the unfair labor practice and toeffectuate the policiesof the Act.I have so concluded not only because the viola-tion found herein was committed by an official high in Respondent's hierarchy, butbecause Respondent has recently been found guilty of similar unfair labor practicesas appearby thereported Board Decisions noted below and of which Decisions Ihave taken official notice.6Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.By interrogating Frese concerning a petition seeking Respondent's compliancewith the Equal Pay Act of 1963, Respondent violated Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2 (6) and (7) of the Act.3.Respondent did not cause Frese to terminate her employment.4.Except as noted in Conclusion of Law No. I immediately above, Respondent didnot otherwise violate Section 8 (a) (1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record inthe case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, it is hereby recommended that the Respondent, Montgomery Ward & Co.,Incorporated, Chicago, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning the preparation or circulation of apetition among its employees seeking Respondent's compliance with the Equal PayAct of 1963.(b) In any similar or like manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assist5Meyer and Welch, Inc.,96 NLRB 236;General Adjustment Bureau, Inc.,142 NLRB723;New French Benrol Cleaners and Laundry, Inc.,139 NLRB 1176;Ra Rich Manu-facturing Corporation,120 NLRB 503;Marathon Electric Mfg. Corp.,106 NLRB 1171.9 See 142 NLRB 650; 146 NLRB 76 (February 25, 1964) ; 150 NLRB 1374 (Jan-uary 29, 1965). MONTGOMERY WARD&CO., INCORPORATED13any labor organization,to bargain collectively through representatives of their ownchoosing,or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all suchactivities,except to the extent that such right maybe affected by an agreement re-quiring membership in a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate the pur-poses of the Act:(a) Post in its offices and stores at Chicago, Illinois, copies of the attached noticemarked "Appendix." 7Copies of said notice, to be furnished by the Regional Direc-tor for Region 13,shall, after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Respondent to insure that said notices are not altered,defaced, or covered by anyother material.(b)Notify the Regional Director for Region 13, in writing,within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith.8Except as Respondent has been found guilty of unlawfully interrogating Frese con-cerning the matter described in Conclusion of Law No. 1,it is recommended that allother allegations of the complaint charging Respondent with other unlawful conductbe dismissed.7If this Recommended Order Is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.If the Board'sOrder is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision andOrder".s If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 13, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the polices of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT interrogate our employees concerning the preparation or cir-culation of a petition among our employees seeking compliance with the EqualPay Act of 1963.WE WILL NOT in any similar or like manner interfere with,restrain,or coerceemployees in the exercise of their right to self-organization,to form, join, orassist any labor organization,to bargain collectively through representativesof their own choosing,or to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or complaince with its pro-visions, they may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7570.